295 F.2d 508
William Other KITCHENS, Appellant,v.UNITED STATES of America, Appellee.
No. 18990.
United States Court of Appeals Fifth Circuit.
Nov. 3, 1961, Rehearing Denied Dec. 6, 1961.

Appeal from the United States District Court for the Middle District of Georgia; Frank A. Hooper, Judge.
James M. Watts, Jr., Milledgeville, Ga., for appellant.
Floyd M. Buford, Asst. U.S. Atty., Sampson M. Culpepper, Asst. U.S. Atty., Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, and CAMERON and BROWN, Circuit Judges.
PER CURIAM.


1
It appearing that although no motion to suppress the evidence found by the alleged illegal search was made prior to trial, such motion was made and passed upon by the trial court at the trial.  The procedure followed fully complies with the requirements of Rule 41(e), Federal Rules Criminal Procedure, 18 U.S.C.A.  We find no error in the manner in which this matter was handled by the trial court or in his decision thereabout.

No other errors appearing, the judgment is

2
Affirmed.